4 N.Y.3d 755 (2005)
In the Matter of EDDIE J., a Child Alleged to be Neglected.
COMMISSIONER OF THE ADMINISTRATION FOR CHILDREN'S SERVICES OF THE CITY OF NEW YORK et al., Respondents; CONCHITA J., Appellant. (Proceeding No. 1.)
In the Matter of PORTIA J., a Child Alleged to be Neglected.
COMMISSIONER OF THE ADMINISTRATION FOR CHILDREN'S SERVICES OF THE CITY OF NEW YORK et al., Respondents; CONCHITA J., Appellant. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Submitted November 29, 2004.
Decided January 13, 2005.
Motion, insofar as it seeks leave to appeal from the October 2004 Appellate Division order, dismissed upon the ground that such order does not finally determine that proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.